Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 21.1 LIST OF SUBSIDIARIES AND INVESTMENTS OF ROFIN-SINAR TECHNOLOGIES INC. State or Other Name Jurisdiction of Incorporation Rofin-Sinar, Inc. Delaware, USA PRC Laser Corporation Delaware, USA PRC Laser Europe N.V. Belgium Lee Laser, Inc. Delaware, USA Rofin-Sinar Technologies Europe S.L. Spain Rofin-Sinar Laser GmbH Germany Rofin-Baasel Japan Corp. Japan Rasant-Alcotec Beschichtungstechnik GmbH Germany CBL Verwaltungsgesellschaft mbH Germany Carl Baasel Lasertechnik GmbH & Co. KG Germany Rofin-Baasel, Inc. Massachusetts, USA Wegmann-Baasel Laser und elektrooptische Geraete GmbH Germany Optoskand AB Sweden PMB Elektronik GmbH Germany Rofin-Baasel Italiana S.r.l. Italy Rofin-Baasel France S.A. France Rofin-Sinar UK Ltd. United Kingdom Rofin-Baasel UK Ltd. United Kingdom Rofin-Baasel Benelux B.V. The Netherlands Rofin-Baasel Singapore PTE Ltd. Singapore Rofin-Baasel Espana S.L. Spain DILAS Diodenlaser GmbH Germany Rofin-Baasel Taiwan Ltd. Taiwan Rofin-Baasel Korea Co., Ltd. Korea Rofin-Baasel China Co., Ltd. China Rofin-Baasel Canada Ltd. Canada DILAS Diodelaser Inc. Delaware, USA H2B Photonics GmbH Germany m2k-laser GmbH Germany Corelase Oy Finland ES Technology Ltd. United Kingdom
